Citation Nr: 1118946	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.

3.  Entitlement not service connection for a bilateral ankle disability.

4.  Entitlement to service connection for hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in April 2011.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for hepatitis C and a bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of discharge; hypertension is unrelated to service.

2.  Hernia was not manifest in service and is unrelated to service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hernia was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2007 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify relevant evidence.  
Specifically, he was asked to provide dates of medical treatment during service and indentify sources of current treatment.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In July 2008 the Veteran was advised that identified private records had been requested.  A December 2008 letter discussed the status of the Veteran's claim.

In January 2010 the Veteran certified that he had provided all remaining information and evidence that would support his claim, or that he had no other information or evidence to provide VA; he requested that his claim be decided.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified treatment records have been associated with the claims file.  The available evidence includes service treatment records and personnel records.  The Veteran has also been afforded a VA examination of his claimed hernia disability.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  The report of record is thorough and consistent with contemporaneous treatment records.  Finally, the Board notes that the Veteran has been afforded the opportunity to testify before the undersigned.  In January 2010, he certified that he had no further evidence to identify or submit.

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding his claim of entitlement to service connection for hypertension.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment for high blood pressure or hypertension.  Further, the Board finds that there is otherwise no credible evidence of a continuity of symptoms since service, and no competent evidence otherwise showing that the claimed hypertension was  incurred in service.  For these reasons, a medical examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(i).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular renal disease, including hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

	Hypertension

In this case, service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to high blood pressure or hypertension.  On enlistment examination in September 1976 the Veteran's blood pressure was 152/78.  He denied heart trouble and high or low blood pressure.  Treatment records during the course of the Veteran's service do not generally report his blood pressure; on entry dated in May 1979 reports a blood pressure of 112/78.  On separation examination in July 1979 the Veteran denied heart trouble and high or low blood pressure.  His blood pressure was 114/66.

In his September 2007 claim, the Veteran indicated that he had been treated for his heart by a VA hospital from 1979 to 2007.

An August 2006 VA treatment record reflects a blood pressure reading of 150/100.  The physician assessed hypertension and advised the Veteran to monitor his readings and take conservative treatment measures if they were consistently high.  A November 2006 VA treatment record reflects an assessment of borderline hypertension.

In January 2009 the RO received a response from Henry Ford Wyandotte Hospital which indicted that some medical records had been located and forwarded.  It specifically noted that certain records were not located.  The records clinical obtained date to October 2001 and pertain to a neck injury.

At his April 2011 hearing, the Veteran testified that it had only been a couple of years since he had been diagnosed with hypertension.  He stated that he went to sick call in service a couple of times but that did not indicate that he was treated for  hypertension.  He noted that he was told to refrain from gaining weight and to exercise.  He stated that while he was in Germany he was told that he was on the verge of having high blood pressure.  He could not recall the name of the facility at which he was treated at that time.  He indicated that his VA primary care physician had diagnosed his hypertension but had not provided an opinion relating his hypertension to service.  Rather, he testified that it had become a problem within the last few years.

Having carefully reviewed the evidence pertaining to this claim, the Board finds that service connection is not warranted.  While the evidence reveals that the Veteran currently has hypertension, the competent and probative evidence of record does not etiologically link this disability to his service or any incident therein.  Available service treatment records are silent regarding any clinical findings of hypertension in service, to include at separation.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has testified that his hypertension diagnosis was in the past few years.  Here, the first objective evidence suggestive of hypertension dates to 2006, more than 25 years following the Veteran's separation from service.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Board also acknowledges the Veteran's own assertions that his current hypertension is related to service.  Certainly, the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this case, the Board ultimately places far more probative weight on the objective record which places onset of hypertension many years following service than on the Veteran's lay assertion that his hypertension is related to service.  As noted, the Veteran has essentially stated that hypertension has become problematic only in the last few years, and that he had no identifiable symptoms in service.  Thus, he has not asserted a continuity of symptomatology since service.  He has stated that he was told on one occasion in service that he was on the verge of having hypertension, and that he should watch his weight and exercise.  Again, however, he acknowledged at the same time that hypertension was not actually diagnosed until several years ago.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds any attempted link by the Veteran particularly problematic given that he has not claimed a continuity of problems relating to hypertension since service.  In short, there is no credible lay evidence of a continuity of symptomatology regarding hypertension and no other credible evidence demonstrating a chronic disability in service. 

In summary, as reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Hernia

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to hernia.  On separation examination in July 1979 the Veteran's abdomen and viscera were normal.  

An August 2006 VA treatment record reflects the Veteran's report of bilateral inguinal hernia status post herniorrhaphy.  

The Veteran underwent a VA examination in February 2008.  He reported that he first experienced difficulty with the lower portion of his abdomen in the late 1980s or early 1990s.  He stated that his physician had told him that he probably had the hernia for a few years.  He denied symptoms or treatment during active duty.  He noted that he had undergone surgeries but that the hernia had reoccurred.  Physical examination revealed a right inguinal hernia and a left ventral hernia.  The Veteran reported that he had been employed as a truck driver but that he lost his license due to a DUI and was unable to get work as a truck driver as a result.  

In July 2008 the VA examiner reviewed the Veteran's claims file and opined that the right inguinal and left ventral hernias were not caused by or the result of any documented treatment in service.  She noted that the Veteran had no documented diagnosis or treatment of either type of hernia on active duty, and that the separation physical dated in July 1979 specifically documented a procedure to clinically evaluate hernia of the abdomen and groin.  She noted that such was negative for hernia.  She also noted that by his own account, the Veteran was not diagnosed with hernia until the late 1980s or early 1990s.  She indicated that the ventral epigastric hernia was likely the result of multiple factors, including congenital weakness from a lack of decussating midline fibers, increase in intra-abdominal pressure and surrounding muscle weakness, chronic abdominal wall strain, and the Veteran's gender.  With respect to the right inguinal hernia, the examiner pointed to the current medical literature showing that the etiology of indirect inguinal hernia in adults, as in infants, was congenital.  She noted that the Veteran was asymptomatic on active duty and up until the late 1980s or early 1990s, when the presence of the congenital anomaly was finally known.  She concluded that active service had no aggravating effect on the Veteran's congenital condition.

The Veteran underwent a hernia surgery at a VA facility in November 2009.  

In January 2009 the RO received a response from Henry Ford Wyandotte Hospital which indicted that some medical records had been located and forwarded.  It specifically noted that certain records were not located.  The records provided date to October 2001 and pertain to a neck injury.

At his April 2011 hearing the Veteran testified that he did not do any heaving lifting during service due to an ankle disability.  He suggested that his hernias were the result of physical training during service.  He stated that he had a bulge during his time in Germany and would wear a truss, but that he was not given a diagnosis at that time.  He indicated that he had undergone three surgeries, and that the first was in the early 1990s at Wyandotte Hospital.  He noted that his medical providers had not been able to provide opinions relating his hernia to service.  

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted.  While the evidence reveals that the Veteran has undergone surgery for hernias, the competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Available service treatment records are silent regarding any clinical findings of hernia in service, to include at separation, where the Veteran's abdomen and viscera were noted to be normal on clinical examination.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has testified that he was first diagnosed with a hernia in the late 1980s or early 1990s.  As such, first evidence suggestive of hernia dates to approximately 10 years following the Veteran's separation from service.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The VA examiner concluded that the Veteran's hernias were not related to service.  In essence, the examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and his first complaints weighs against granting the claim.  

The Board also acknowledges the Veteran's own assertions that his hernias were caused by service.  As noted, the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker.  Thus, the Board ultimately places far more probative weight on the opinion of the competent health care provider, to whom the Veteran reported onset many years following separation from service.   The Board finds any attempted link by the Veteran particularly problematic given that he has not claimed a continuity of symptoms relating to hernias since service.  During the February 2008 VA examination, for example, the Veteran reported the onset of his in the late 1980s at the earliest.  In short, there is no credible lay evidence of a continuity of symptomatology regarding this disability. 

In summary, no medical professional has attributed the Veteran's hernia disability to his military service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the results of various diagnostic tests conducted at that time and previously, than on the Veteran's lay assertions that his current lumbar spine disability is related to his military service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hernia is denied.


REMAND

The Veteran also seeks service connection for hepatitis C and a bilateral ankle disability.  As discussed above, there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  

With respect to the hepatitis C, the Veteran asserts that he may have been exposed to blood or blood products during service when he worked at a hospital and volunteered for drills and exercises during which providers practiced inserting intravenous lines.  In this case there is evidence of a current disability and a suggestion of activity in service that might be considered a risk factor for hepatitis C.  However, there is insufficient competent medical evidence to allow the Board to make a decision with respect to the question of service connection for hepatitis C.  Accordingly, a VA examination is in order pursuant to VA's duty to assist.

Regarding the Veteran's claimed ankle disability, he has testified that he had "weak ankles" prior to his entrance on active duty.  He states that he wore over the counter braces prior to service, and that his boots provided similar support during service.  He has indicated that he was assigned as the driver when his unit performed road marches.  He states that he returned to wearing the ankle braces following his separation from service.  He also states that he continues to have problems with his ankles.  In this case, there is insufficient competent medical evidence to allow the Board to reach a decision on the question of service connection.  As such, a VA examination is warranted pursuant to VA's duty to assist.

In light of the above discussion, the Board finds that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his claimed hepatitis C.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, to include any risk factors relating to hepatitis C, and the pertinent details of that history should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran has hepatitis C.  If so, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) hepatitis C is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his claimed ankle condition.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, and the pertinent details of that history should be recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all currently present disability of the ankles.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any currently present ankle disability is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
      MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


